Exhibit 21 SUBSIDIARIES We have a 100% ownership interest in Ultralife Batteries (UK) LTD, incorporated in the United Kingdom. We have a 100% ownership interest in ABLE New Energy Co., Limited, incorporated in Hong Kong, which has a 100% ownership interest in ABLE New Energy Co., Ltd, incorporated in the People’s Republic of China. We have a 100% ownership interest in Ultralife Energy Services Corporation, incorporated in Florida. We have a 51% ownership interest in Ultralife Batteries India Private Limited, incorporated in India. Through our ownership interest in Ultralife UK LTD, we have a 100% controlling interest in Accutronics, Ltd., also incorporated in the United Kingdom
